EXHIBIT 10.32.2

 

THE SECURITIES REPRESENTED HEREBY AND THE SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE HEREOF (1) HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED,
ASSIGNED, PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT
AND THE SECURITIES LAWS OF ANY APPLICABLE STATE OR OTHER JURISDICTION, OR UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL TO THE HOLDER OF THE SECURITIES
OR OTHER EVIDENCE, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED, (2) ARE SUBJECT TO HOLD PERIODS UNDER APPLICABLE
SECURITIES LAWS IN CERTAIN PROVINCES OF CANADA, AND MAY NOT BE TRADED IN SUCH
PROVINCES UNTIL THE EXPIRY OF THE HOLD PERIOD EXCEPT AS PERMITTED UNDER SUCH
SECURITIES LAWS, AND (3) ARE SUBJECT TO TRANSFER RESTRICTIONS AS DESCRIBED
HEREIN.

 

EXULT, INC.

 

COMMON STOCK WARRANT

 

Date of Issuance: April 23, 2003

 

For the purchase price of US$1.00 and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Exult, Inc. (the
“Company”), hereby grants to Bank of Montreal (“Holder”), the right to acquire
one million (1,000,000) shares (the “Warrant Shares”) of the Company’s Common
Stock, par value $.0001 per share (the “Common Stock”), less the number of
shares used in exercise as described in Section 1.2(b), at an effective price
per share (the “Exercise Price”) equal to the greater of (i) US$7.55 (the “Base
Exercise Price”); and (ii) the difference obtained by subtracting the Maximum
Spread from the Market Price (as defined below) on the Exercise Date (as defined
below). The “Maximum Spread” initially means US$10.36. The amount and kind of
securities obtainable pursuant to the rights granted hereunder, the Exercise
Price, and the Maximum Spread are subject to adjustment pursuant to the
provisions contained in this Warrant.

 

This Warrant is subject to the following provisions:

 

1. Exercise of Warrant.

 

1.1 Exercise Period. The Holder may exercise this Warrant in its entirety (but
not in part) in a single exercise transaction at any time from (but not before)
the second anniversary of the Date of Issuance listed above (the “Date of
Issuance”) until (but not after) 5:00 p.m. California time on the fifth
anniversary of the Date of Issuance.



--------------------------------------------------------------------------------

1.2 Exercise Procedure.

 

(a) This Warrant shall be deemed to have been exercised on the date not later
than the fifth anniversary of the Date of Issuance when the Company has received
this Warrant and a completed Exercise Notice in the form of Exhibit A executed
by the Holder (the “Exercise Date”).

 

(b) In lieu of payment of the Exercise Price in cash, this Warrant shall be
exercised only on a cashless, net issuance basis pursuant to which the Holder
shall receive upon exercise a number of Warrant Shares equal to the value (as
determined below) of this Warrant on the Exercise Date, computed using the
following formula:

 

         

X=1,000,000 (A-B)

         

            A

Where X

   =   

the number of Warrant Shares to be issued to the Holder but which in no event
shall be less than zero.

A

   =   

the Market Price of one share of the Common Stock.

B

   =   

the Exercise Price (as adjusted to the date of such calculation).

 

For the purposes of this Warrant, the term “Market Price” shall mean the
arithmetic mean of the closing price of the Common Stock on the principal market
or exchange where the Common Stock is traded or listed on each of the five (5)
consecutive trading days ending on the Exercise Date, or if the Exercise Date is
not a trading day, then ending on the last trading day immediately preceding the
Exercise Date. If the Common Stock is not so listed or traded, then the Market
Price shall be determined by an independent evaluator selected by the Holder
with the approval of the Company. The cost of such evaluation shall be paid by
the Company as to 50% and by the Holder as to 50%.

 

(c) Certificates for Warrant Shares issued upon exercise of this Warrant shall
be delivered by the Company to the Holder within five business days after the
Exercise Date.

 

(d) The Warrant Shares issuable upon the exercise of this Warrant shall be
deemed to have been issued to the Holder at the Exercise Date, and the Holder
shall be deemed for all purposes to have become the record holder of such shares
of Common Stock at the Exercise Date.

 

(e) The Holder shall be responsible for any tax payable as a result of exercise
of this Warrant or issuance of Warrant Shares, and shall reimburse the Company
for any such tax paid by the Company.

 

(f) The Company shall at all times reserve and keep available out of its
authorized but unissued Common Stock such number of Warrant Shares as is
issuable upon the full exercise of this Warrant. All Warrant Shares shall, when
issued pursuant to this Warrant and upon the payment of the applicable Exercise
Price, be duly and validly issued, fully paid and

 

2



--------------------------------------------------------------------------------

nonassessable and free from all liens and encumbrances other than liens or
encumbrances set forth in this Warrant or created by the Holder.

 

(g) The Company shall cause the Warrant Shares to be listed on the primary
securities exchange or quotation system where such shares are listed and traded,
at the time of the exercise.

 

1.3. No Fractional Shares. If a fractional share of Warrant Shares would, but
for the provisions of this Section 1.3, be issuable upon exercise of this
Warrant, the Company shall round up the number of shares delivered to the Holder
to the nearest whole share.

 

2. Adjustment of Exercise Price, Number and Character of Warrant Shares and
Number of Warrants.

 

2.1 Stock Dividends, Subdivisions and Combinations. If after the date hereof the
Company shall:

 

(a) pay a dividend or make a distribution in shares of Common Stock to holders
of its capital stock of any class;

 

(b) subdivide the outstanding shares of its Common Stock into a larger number of
shares;

 

(c) combine the outstanding shares of its Common Stock into a smaller number of
shares; or

 

(d) issue by reclassification of its shares of Common Stock any shares of
capital stock of the Company;

 

then (A) the Base Exercise Price shall be adjusted to that price determined by
multiplying the Base Exercise Price in effect immediately prior to such event by
a fraction (i) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such event and (ii) the
denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such event; (B) and the number of Warrant Shares
issuable upon the exercise of this Warrant (before taking into account shares to
be surrendered in satisfaction of the exercise price) shall be adjusted to that
number determined by multiplying the number of Warrant Shares issuable upon
exercise immediately prior to such event by a fraction (i) the numerator of
which shall be the total number of shares of Common Stock outstanding
immediately after such event and (ii) the denominator of which shall be the
total number of shares of Common Stock outstanding immediately prior to such
event; and (C) the Maximum Spread shall be adjusted to that amount determined by
multiplying the Maximum Spread immediately prior to such event by the same
fraction expressed in item (A). An adjustment made pursuant to this Section 2.1
shall become effective immediately after the record date, in the case of a
dividend or distribution, and the effective date, in the case of a subdivision,
combination or reclassification.

 

2.2 Minimum Adjustment. Except as hereinafter provided, no adjustment of the
then effective Base Exercise Price or Maximum Spread hereunder shall be made if
such

 

3



--------------------------------------------------------------------------------

adjustment results in a change of less than one cent (US$.01) per share. Any
adjustment of less than one cent (US$.01) per share of the Base Exercise Price
or Maximum Spread, as the case may be, shall be carried forward and shall be
made at the time of and together with any subsequent adjustment which, together
with adjustment or adjustments so carried forward, amounts to one cent (US$.01)
per share or more. However, upon exercise of this Warrant, the Company shall
make all necessary adjustments (to the nearest cent) not theretofore made to the
Base Exercise Price and Maximum Spread, as the case may be, up to and including
the effective date upon which this Warrant is exercised.

 

2.3 Notice of Adjustments. Whenever the Base Exercise Price or Maximum Spread
shall be adjusted pursuant to this Section 2.1, the Company shall promptly
deliver a certificate signed by the President or a Vice President and by the
Treasurer or an Assistant Treasurer or the Secretary or an Assistant Secretary
of the Company, setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated (including a description of the basis on which the Board of
Directors of the Company made any determination hereunder); by first class mail
postage prepaid to the Holder.

 

2.4 Capital Reorganizations and Other Classifications. In case of any capital
reorganization of the Company, or of any reclassification of the shares of
Common Stock (other than a reclassification, subdivision or combination of
shares of Common Stock referred to in Section 2.1), or in case of the
consolidation of the Company with, or the merger of the Company with, or merger
of the Company into, any other corporation (other than a reclassification of the
shares of Common Stock referred to in Section 2.1 or a consolidation or merger
which does not result in any reclassification or change of the outstanding
shares of Common Stock) or of the sale of the properties and assets of the
Company as, or substantially as, an entirety to any other corporation or entity,
this Warrant shall, after such capital reorganization, reclassification of
shares of Common Stock, consolidation, merger, or sale, be exercisable, upon the
terms and conditions specified in this Warrant, for the kind, amount and number
of shares or other securities, assets, or cash to which a holder of the number
of Warrant Shares issuable at the time of such capital reorganization,
reclassification of shares of Common Stock, consolidation, merger or sale upon
exercise of this Warrant (before taking into account shares to be surrendered in
satisfaction of the exercise price) would have been entitled to receive upon
such capital reorganization, reclassification of shares of Common Stock,
consolidation, merger, or sale; and in any such case, if necessary, the
provisions set forth in this Article 2 with respect to the rights and interests
thereafter of the Holder shall be appropriately adjusted so as to be applicable,
as nearly equivalent as possible, to any shares or other securities, assets, or
cash thereafter deliverable on the exercise of this Warrant. The Company shall
not effect any such consolidation, merger, or sale, unless prior to or
simultaneously with the consummation thereof the successor corporation or entity
(if other than the Company) resulting from such consolidation or merger or the
corporation or entity purchasing such assets or other appropriate corporation or
entity shall assume, by operation of law or written instrument, the obligation
to deliver to the Holder upon exercise of this Warrant such shares, securities,
assets, or cash as, in accordance with the foregoing provisions, the Holder may
be entitled to purchase. The subdivision or combination of shares of Common
Stock at any time outstanding into a greater or lesser number of shares shall
not be deemed so be a reclassification of the shares of Common Stock for
purposes of this Section 2.4.

 

4



--------------------------------------------------------------------------------

2.5 Adjustments to Other Securities. In the event that at any time, as a result
of an adjustment made pursuant to this Article 2, the Holder shall become
entitled to acquire any shares or securities of the Company other than the
shares of Common Stock, thereafter the number of such other shares or securities
so issuable upon exercise of this Warrant and the exercise price for such shares
or securities shall be subject to adjustment from time to time in a manner and
on terms as nearly equivalent as possible to the provisions with respect to the
shares of Common Stock contained in Sections 2.1 through 2.4, inclusive.

 

2.6 Notice of Record Date, Limits, etc. In the event the Company shall propose
to take any action of the types requiring an adjustment of the Base Exercise
Price, Maximum Spread or the number or character of the Warrant Shares or
Warrants pursuant to Article 2 or a dissolution, liquidation or winding up of
the Company (other than in connection with a consolidation, merger, or sale of
all or substantially all of its property, assets, and business as an entirety)
shall be proposed, the Company shall give notice to the Holder as provided in
Section 9, which notice shall specify the record date, if any, with respect to
any such action and the date on which such action is to take place. Such notice
shall also set forth such facts with respect thereto as shall be reasonably
necessary to indicate the effect of such action (to the extent such effect may
be known at the date of such notice) on the Base Exercise Price, Maximum Spread
and the number, kind or class of shares or other securities or property which
shall be deliverable or purchasable upon the occurrence of such action or
deliverable upon the exercise of this Warrant. In the case of any action which
will require the fixing of a record date, unless otherwise provided in this
Warrant, such notice shall be given as least twenty days prior to the date so
fixed, and in case of all other action, such notice shall be given at least ten
days prior to the taking of such proposed action. These adjustments shall not
apply retroactively to exercise before the events described above or Warrant
Shares issued upon such exercise.

 

3. No Voting Rights. Prior to exercise of this Warrant, this Warrant shall not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company.

 

4. Transfer of Warrant and Warrant Shares. In addition to the restrictions on
transfer described in Section 5:

 

(a) This Warrant may not be offered, sold or transferred by the Holder except to
an Affiliate of the Holder. For this purpose, an “Affiliate” of the Holder is an
entity controlling, controlled by, or under common control with the Holder, and
control means the power to control more than half of the voting power. Transfer
of this Warrant is contingent upon the transferee delivering to the Company in
writing an agreement to be bound by the terms and conditions of this Warrant. If
this Warrant is owned by an entity that is to cease being an Affiliate of the
Holder, then this Warrant must be transferred so that it remains at all times
owned by an Affiliate of the Holder. This Warrant may not be exercised by any
party that is not an Affiliate the Holder at the time of exercise.

 

(b) The Warrant Shares shall be sold only in accordance with Rule 144(k) under
the Securities Act (or its successor) or another transaction exempt from
registration under the Securities Act and not involving any public notice or
filing. The Holder shall use its best efforts to notify the Company in writing
at least three business days before any transfer of Warrant Shares, and any
notice will specify the proposed transfer date. Upon request by the

 

5



--------------------------------------------------------------------------------

Company, the Holder shall delay any transfer of Warrant Shares by up to three
business days if, in the reasonable judgment of the Company, transfer of the
Warrant Shares at the time proposed would compromise material interests of the
Company. For this purpose, a business day is a day that banking institutions in
both Toronto and New York are open for business.

 

(c) No more than 200,000 Warrant Shares may be sold in transactions involving
the public markets in any period of 10 consecutive days. Once a Warrant Share is
initially sold through the public markets, that share will no longer be subject
to this restriction and subsequent sales of that share will not count against
this limit. Privately transferred Warrant Shares will remain subject to this
restriction and for purposes of this limit the Holder shall aggregate all sales
of Warrant Shares in transactions involving the public markets, including sales
by parties who received Warrant Shares from the Holder, or a transferee of the
Holder, in private transactions. Further, the Holder shall restrict sales of all
Warrant Shares by private transferees of Warrant Shares so as to maintain
compliance with this limit. However, privately transferred Warrant Shares shall
not be subject to this restriction, after these Warrant Shares have been held
for 45 days after the date of the transfer from the Holder before resale into
the public markets.

 

5. Restrictive Legend. This Warrant and the Warrant Shares have not been
registered under the Securities Act or qualified for distribution under the
Securities Act (Ontario). Each certificate evidencing the Warrant Shares issued
upon exercise of this Warrant shall be stamped or imprinted with (a) a legend
substantially in the form of the legend at the top of the first page of this
Warrant, unless such Warrant Shares previously have been registered under the
Securities Act, and (b) a legend setting forth the restrictions in Sections 4(b)
and 4(c).

 

6. Representations and Warranties of the Company. The Company represents and
warrants to the Holder as follows:

 

(a) This Warrant has been duly authorized and executed by the Company and is a
valid and binding obligation of the Company enforceable in accordance with its
terms;

 

(b) The Warrant Shares have been duly authorized and reserved for issuance by
the Company and, when issued in accordance with the terms hereof, will be
validly issued, fully paid and nonassessable and free from all liens and
encumbrances other than any liens or encumbrances set forth in this Warrant or
created by the Holder; and

 

(c) The execution and delivery of this Warrant are not, and the issuance of the
Warrant Shares upon exercise of this Warrant in accordance with the terms hereof
will not be, inconsistent with the Company’s Certificate of Incorporation or
Bylaws, as amended.

 

7. Representations and Warranties of the Holder. The Holder represents and
warrants to the Company as follows:

 

(a) This Warrant is being acquired by Holder for its own account as principal,
for investment and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities
Act;

 

6



--------------------------------------------------------------------------------

(b) The Holder understands that the Warrant and the Warrant Shares have not been
registered under the Securities Act by reason of their issuance in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act pursuant to Section 4(2) thereof and that the Warrant and the
Warrant Shares may be resold without registration under the Securities Act only
in certain limited circumstances. The Holder further understands that the
Warrant Shares have not been qualified under the California Securities Law of
1968 (the “California Law”) by reason of their issuance in a transaction exempt
from the qualification requirements of the California Law pursuant to Section
25102(f) thereof, which exemption depends upon, among other things, the bona
fide nature of the Holder’s investment intent expressed above;

 

(c) The Holder has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the purchase of
this Warrant and the Warrant Shares purchasable pursuant to the terms of this
Warrant and of protecting its interest in connection therewith;

 

(d) The Holder is able to bear the economic risk of the purchase of the Warrant
Shares pursuant to the terms of this Warrant; and

 

(e) The Holder is an accredited investor within the meaning of Regulation D
promulgated under the Securities Act and Rule 45-501 of the Ontario Securities
Commission promulgated under the Securities Act (Ontario).

 

8. Replacement. Upon receipt of evidence reasonably satisfactory to the Company
(an affidavit of the Holder shall be satisfactory) of the ownership and the
loss, theft, destruction or mutilation of this Warrant, and in the case of any
such loss, theft or destruction, upon receipt of indemnity reasonably
satisfactory to the Company or, in the case of any such mutilation upon
surrender of this Warrant, the Company shall execute and deliver in lieu of this
Warrant a new Warrant of like kind representing the same rights represented by
such lost, stolen, destroyed or mutilated certificate and dated the date of such
lost, stolen, destroyed or mutilated certificate.

 

9. Notices. Except as otherwise expressly provided herein, all notices and
deliveries referred to in this Warrant shall be in writing and shall be
delivered personally, sent by reputable overnight courier service (charges
prepaid) or sent by registered or certified mail, return receipt requested,
postage prepaid and shall be deemed to have been given when so delivered (or
when received, if delivered by any other method) if sent (i) to the Company, at
its principal executive offices and (ii) to the Holder, at the Holder’s address
as it appears on the signature page hereof or at such other address as the
Holder may designate by written notice to the Company in accordance with this
Section 9.

 

10. Amendment and Waiver. The provisions of this Warrant contain the entire
understanding between the parties hereto with respect to the subject matter
hereof and may be amended and waived only if such amendment or waiver is set
forth in writing executed by the Company and the Holder.

 

7



--------------------------------------------------------------------------------

11. Descriptive Headings; Governing Law. The descriptive headings of the several
Sections of this Warrant are inserted for convenience only and do not constitute
a part of this Warrant. This Warrant shall be governed by the laws of the State
of Delaware.

 

12. Benefits of Agreement; Successors. This Warrant shall be binding and inure
to the benefit of the parties and their respective successors and assigns
hereunder; provided that this Warrant may be assigned by the Holder only in
compliance with the conditions specified in and in accordance with all of the
terms of this Warrant. This Warrant does not create and shall not be construed
as creating any rights enforceable by any other person, corporation or other
entity.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers and to be dated the Date of Issuance
hereof.

 

EXULT, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

    Bank of Montreal

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

Notices Address:

   

First Canadian Place

   

Toronto, Ontario

   

M5X 1A1

       

            Telephone No.:    (416) 867-6782

   

            Facsimile No.:       (416) 867-6793

   

            Attn:    Velma Jones

   

                          Vice-President, Corporate Secretary

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

EXERCISE NOTICE

 

To: EXULT, INC.

  Dated:                

 

The undersigned hereby exercises the attached Warrant issued to [insert Holder
name] dated April     , 2003, pursuant to its terms.

 

Signature

 

 

--------------------------------------------------------------------------------

Address

 

 

--------------------------------------------------------------------------------

Name in which shares should be registered:

 

--------------------------------------------------------------------------------

 

9